Case 2:19-cv-00132-WCB Document 31-1 Filed 09/24/19 Page 1 of 2 PageID #: 252



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

KOJICAST, LLC,                                       :
                                                     :
                      Plaintiff,                     :   Civil Action No. 2:19-cv-0132-WCB
       v.                                            :
                                                     :
FUNIMATION PRODUCTIONS, LLC,                         :   JURY TRIAL DEMANDED
                                                     :
                      Defendant.                     :
                                                     x


                                           ORDER

       Before the Court is Kojicast LLC’s Motion to Strike Defendant’s P.R. 3-3 Invalidity

Contentions. Finding Plaintiff Kojicast’s position well-taken, the Court hereby ORDERS

Funimation’s P.R. 3-3 Invalidity Contentions stricken.
Case 2:19-cv-00132-WCB Document 31-1 Filed 09/24/19 Page 2 of 2 PageID #: 253



Dated: September 12, 2019                        Respectfully submitted,

/s/Ryan S. Loveless                             /s/ Jonathan A. David
James L. Etheridge                              Gregory S. Gewirtz
Texas State Bar No. 24059147                    Jonathan A. David
Ryan S. Loveless                                LERNER DAVID LITTENBERG
Texas State Bar No. 24036997                    KRUMHOLZ & MENTLIK, LLP
ETHERIDGE LAW GROUP, PLLC                       600 South Avenue West
2600 E. Southlake Blvd., Suite 120 / 324        Westfield, NJ 07090
Southlake, Texas 76092                          Tel: 908-518-6343
Telephone: (817) 470-7249                       Fax: 908-654-7866
Facsimile: (817) 887-5950                       ggewirtz@lernerdavid.com
Jim@EtheridgeLaw.com                            jdavid@lernerdavid.com
Ryan@EtheridgeLaw.com                           litigation@lernerdavid.com

Attorneys for Plaintiff                         Melissa R. Smith
Kojicast, LLC                                   Texas State Bar No. 24001351
                                                GILLAM & SMITH LLP
                                                303 S. Washington Avenue
                                                Marshall, TX 75670
                                                Telephone: (903) 934-8450
                                                Facsimile: (903) 934-9257
                                                melissa@gillamsmithlaw.com

                                                Attorneys for Defendant
                                                Funimation Productions, LLC


                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on September 12, 2019.

                                                        /s/ Ryan S. Loveless
                                                        Ryan S. Loveless




                                            2
